Citation Nr: 0908654	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  03-36 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for pain and loss 
of motion, status-post meniscal tear of the right knee, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable evaluation for residual 
surgical scars, right knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
status-post right (major) ring finger avulsion injury.

4.  Entitlement to a compensable evaluation for residual 
scar, right ring finger.

5.  Entitlement to an initial evaluation in excess of 10 
percent for right ankle sprain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to June 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which increased the Veteran's right 
knee disability to 10 percent; continued a noncompensable 
evaluation for surgical scars on the right knee; increased 
the evaluation for a post-operative right ring finger 
disability to 10 percent; continued a noncompensable 
evaluation for surgical scar on the right ring finger; and 
granted service connection for a right ankle disability (10 
percent).  That rating decision also denied service 
connection for sinusitis, a left knee injury, and arthritis 
of multiple joints.

In June 2005, the Board denied the issue of entitlement to 
service connection for residuals of a left knee injury, 
sinusitis, and arthritis of multiple joints.  The Board also 
remanded the issues on the title page of this decision for 
further development.  

In a June 2006 rating decision, the RO increased the 
evaluation for right knee pain and loss of motion to 20 
percent; and assigned a separate 10 percent evaluation for 
instability of the right knee.

The Veteran subsequently appealed the denial of service 
connection for sinusitis to the United States Court of 
Appeals for Veterans Claims (Court).  A memorandum decision 
was received in September 2008, which affirmed the Board's 
June 2005 denial of service connection for sinusitis.  The 
Court did not adjudicate the matters of service connection 
for left knee injury and arthritis of multiple joints, as the 
Veteran did not present any pertinent arguments and the 
claims were deemed abandoned.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence dated in February 2008, the Veteran 
indicates that there are outstanding treatment records from 
the Philadelphia VA Medical Center (VAMC) pertinent to the 
increased rating claims currently on appeal.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the 
Board must remand this case in order that all relevant 
treatment records may be associated with the Veteran's claims 
folder.

Inasmuch as the Board is remanding the claim for 
readjudication, the Board notes that in a recent decision, 
the Court held in Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008), that for an increased rating claim, section §5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, under 
Vazquez, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

As the VCAA letters currently of record pre-date Vazquez, the 
Board finds that correct VCAA notice should be provided to 
the Veteran for the issues of entitlement to increased 
ratings for status-post meniscal tear of the right knee; 
residual surgical scars of the right knee; status-post right 
(major) ring finger avulsion injury; and residual scar on the 
right ring finger. 

 The Board notes that the issue of entitlement to an 
increased rating for right ankle sprain stems from the 
original grant of service connection and therefore Vazquez is 
not applicable.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a corrective 
VCAA notification letter to the Veteran 
with regard to issues of entitlement to 
increased evaluation for pain and loss of 
motion, status-post meniscal tear of the 
right knee, currently evaluated as 20 
percent disabling; entitlement to a 
compensable evaluation for residual 
surgical scars of the right knee; 
entitlement to an evaluation in excess of 
10 percent for status-post right ring 
finger avulsion injury; and entitlement 
to a compensable evaluation for residual 
scar on the right ring finger.   See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In particular, the letter must 
notify the Veteran that, to substantiate 
his increased rating claims,
(a) he must provide, or ask the Secretary 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his service-connected right 
knee disability; surgical scars on the 
right knee; residuals of right ring 
finger avulsion injury, and residual scar 
on right ring finger; and the effect that 
the worsening has on his employment and 
daily life;

(b) if the Diagnostic Code (DC) under 
which he is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by his demonstrating a 
noticeable worsening or increase in 
severity of the disabilities and the 
effect of that worsening on his 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to him;

(c) should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability from 
0% to as much as 100% (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life; and

(d) the notice must also provide examples 
of the types of medical and lay evidence 
that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  The RO/AMC should request and 
associate with the claims folder all 
treatment records from the Philadelphia 
VAMC.  All efforts to obtain these 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.  After ensuring any other necessary 
development has been completed, the 
RO/AMC should readjudicate the claims on 
appeal.  If further action remains 
adverse to the Veteran, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow the appellant an appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to this Board for the 
purpose of appellate disposition, if in order. The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




